

115 HR 6984 IH: To add suicide prevention resources to school identification cards.
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6984IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Correa introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo add suicide prevention resources to school identification cards.
	
 1.Adding suicide prevention contact information to school identification cardsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094) is amended by adding at the end the following:
			
				(30)
 (A)In the case of an institution that creates and distributes identification cards for students after the date of enactment of this paragraph, such institution shall include phone contact information on such cards for the following organizations:
 (i)The National Suicide Prevention Lifeline. (ii)The Crisis Text Line.
 (iii)Except as provided for in subparagraph (B), a campus mental health center or program, as determined by the institution.
 (B)If the institution does not have a campus mental health center or program, then the institution shall include a local nonemergency telephone number on the student identification cards described in subparagraph (A).
 (C)In the case of an institution that does not create and distribute identification cards for students after the date of enactment of this paragraph, such institution shall publish the suicide prevention contact information specified in subparagraph (A) on the website of such institution.
					.
		